MOISE, Justice
(dissenting).
I cannot subscribe to the majority view because of the facts of record and those proven by the senses. The tear on the ballot was made not to identify the voter but to-disenfranchise him. This is the affirmative and positive side. Fifty-one ballots were designated as spoiled, fifty of these were for Dugas and one for his opponent. Each ballot shows on its face self-evident fraud designed to destroy the will of the elector. Where fraud is self-evident no presumption should be indulged in. The description of the tear was properly made by the able organ of'the court in the majority opinion, but the error of the majority view is that the secrecy of the ballot has not been invaded because a distinguishing mark has been defined by judicial authority as one put on a ballot so as to indicate who cast it. 9 Ruling Case Law, Elections, page 1136; Courtney v. Abels, 205 La. 559, 17 So.2d 824. An examination of the ballots will bear this statement out and. we say that such a prognosticator as Anna Eva Fay or sleight-of-hand artist Houdini could not identify the voters casting the fifty-one ballots in question. The trial *878judge who saw and heard the witnesses reasoned that the tears could have been made by forcing the ballots into the box with a pencil. The two election commissioners who filed protests for the throwing out of the fifty-one alleged spoiled ballots felt that the tears were made not by the voters but by the persons handling the ballots. The rule of evidence should apply here that circumstantial variety coupled with substantial unity is the strongest kind of evidence. Here, we have a despoiler of ballots whose identification is unknown — but fifty-one electors must be disenfranchised, and a candidate has been caused irreparable injury because the votes cast by the electors are not to be pounted as cast.
The Revised Civil Code provides a safe rule for interpretation and that is to look for the cause that induced the Legislature to enact the law. The admitted cause for enactment of the law was for the purification of the ballot, and, in such an examination we ask ourselves, does the judgment aid or hinder that purification. “The letter killeth, but the spirit maketh alive.” Article 1945 of the Revised Civil' Code provides that in contracts the intent must be determined by the language used, provided that the construction given does not lead to absurd consequences. It seems therefore that this rule should be a proper one to apply to the construction and interpretation of statutes. Here, the Legislature’s intent was purification and here the consequences of the decision impose a death penalty by disenfranchising fifty-one electors, (who in no way contributed to the cause) as well as by making a lame duck of the candidate for the seat in the Legislature. Responsibilities for events are often God’s, but, consequences of decisions are ours.
I respectfully dissent.'